IN THE COMMONWEALTH COURT OF PENNSYLVANIA


In Re: Appeal of City of Philadelphia :
                                      :
From The Decision of the Board of     :      No. 1085 C.D. 2016
License and Inspection Review         :
                                      :
Appeal of: Nikolaos Tsiakanikas       :


                                     ORDER


             NOW, September 7, 2017, having considered appellant’s application

for reargument/reconsideration, the application is denied.




                                             MARY HANNAH LEAVITT,
                                             President Judge